Title: From Thomas Jefferson to John Jacob Astor, 13 April 1808
From: Jefferson, Thomas
To: Astor, John Jacob


                  
                     Sir 
                     
                     Washington Apr. 13. 08.
                  
                  I have regretted the delay of this answer to your letter of Feb. 27. but it has proceeded from circumstances which did not depend on me. I learn with great satisfaction the disposition of our merchants to form into companies for undertaking the Indian trade within our own territories. I have been taught to believe it is an advantageous one for the individual adventurers, and I consider it as highly desirable to have that trade centered in the hands of our own citizens. the field is immense, & would occupy a vast extent of capital by different companies engaging in different districts. all beyond the Missipi is ours exclusively, and it will be in our power to give our own traders great advantages over their foreign competitors on this side the Missipi. you may be assured that in order to get the whole of this business passed into the hands of our own citizens & to oust foreign traders who so much abuse their privilege by endeavoring to excite the Indians to war on us, every reasonable patronage & facility in the power of the Executive will be afforded. I salute you with respect.
                  
                     Th: Jefferson 
                     
                  
               